Mr. JUSTICE CRAVEN, specially concurring: I agree that this case should be affirmed. I am not persuaded however that the trial court committed error in excluding evidence, expressed in dollar amounts, as to the enhanced value of the land not taken. In ascertaining the damages to the land not taken the jury is fully informed if the witness is pérmitted to express the opinion that there is no damage. Any enhanced value cannot serve as a setoff and thus the expression of enhanced value in dollar amounts seems of dubious materiality. As I view this record, the trial court was correct in its evidentiary rulings.